Citation Nr: 0812492	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic neck pain.

3.  Entitlement to service connection for residuals of finger 
injury (right 4th digit laceration).

4.  Entitlement to service connection for restrictive lung 
disease.

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for migraine headaches.

6.  Entitlement to service connection for migraine headaches.

7.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a back condition.

8.  Entitlement to service connection for a back condition.

9.  Whether new and material evidence has been submitted to 
reopen a service connection claim for dyspepsia.

10.  Entitlement to service connection for dyspepsia.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for PTSD, chronic neck pain, 
residuals of a finger injury, and restrictive lung disease.  
The service connection claims for migraine headaches, a back 
condition, and dyspepsia also were denied on the basis that 
the veteran had not submitted new and material evidence to 
reopen the claims.  Irrespective of the RO's actions, the 
Board must decide whether the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for migraine headaches, a back condition, and dyspepsia.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO with a waiver of RO consideration.

On April 2, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 

The issues of service connection for chronic neck pain and 
restrictive lung disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back condition, migraine 
headaches, and digestive problems was denied in September 
2001.

2.  Evidence received since the September 2001 RO decision is 
not cumulative or redundant of previously submitted evidence, 
and raises a reasonable possibility of substantiating the 
service connection claims for back condition, migraine 
headaches, and digestive problems.

3.  Resolving all doubt in favor of the veteran, the record 
shows more than one medical finding of PTSD related to combat 
in service, the veteran's consistent reports of being left 
behind to salvage parts from a truck when he experienced 
hostile fire and was frightened, and personnel records 
showing the veteran was under constant threat from enemy air 
and ground attacks for a number of months in Southwest Asia 
during the Persian Gulf War.

3.  Resolving all doubt, the medical evidence shows a 
relationship between the veteran's present low back 
disability and service.

4.  Resolving all doubt, the medical evidence shows a 
relationship between the veteran's residuals of finger injury 
and service.

5.  Resolving all doubt, the medical evidence shows a 
relationship between the veteran's migraine headaches and 
service.

6.  Resolving all doubt, the medical evidence shows a 
relationship between the veteran's present dyspepsia and 
service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 2001 RO 
decision is new and material and the claim of entitlement to 
service connection for a back condition is reopened. 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

2.  Evidence added to the record since the September 2001 RO 
decision is new and material and the claim of entitlement to 
service connection for migraine headaches is reopened. 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

3.  Evidence added to the record since the September 2001 RO 
decision is new and material and the claim of entitlement to 
service connection for digestive problems (claimed as 
dyspepsia) is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 
20.1103 (2007).

4.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304, 4.125 (2007).


4.  A lumbar spine disability was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).

5.  Residuals of a right finger injury (right 4th distal 
laceration) were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2007).

6.  Migraine headaches were incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2007).

7.  Dyspepsia was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran's claims to reopen service connection for 
migraine headaches, a back condition, and dyspepsia based on 
new and material evidence, those claims on the merits, as 
well as service connection claims for PTSD and residuals of 
finger injury have been considered with respect to VA's duty 
to notify and assist.  Given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

New and material evidence

The RO originally denied service connection for a back 
condition, migraine headaches, and digestive problems 
(dyspepsia) in September 2001 on the basis that there was no 
evidence these conditions were related to service.  The 
veteran filed a notice of disagreement with that decision in 
March 2002 and was issued a statement of the case in December 
2002.  However, he did not file a substantive appeal, VA-Form 
9.  Thus, the September 2001 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302(a).  

Prior unappealed decisions are final.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 145 (1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In September 2005, the veteran filed to reopen the claims for 
service connection for a back condition, migraine headaches, 
and digestive problems.  

Evidence considered since the last final RO decision in 
September 2001 includes VA medical records dated from 2002 to 
2007 showing treatment for a lumbar spine disability, 
migraine headaches, and dyspepsia, and a VA medical opinion 
relating the back and headache conditions to service.

This evidence is new because it was not submitted previously, 
and the RO did not consider it in its previous decision.  
38 C.F.R. § 3.156(a).  The evidence also is material because 
it shows disabilities involving the back, migraine headaches, 
and dyspepsia, and a relationship between the veteran's 
present back condition and migraine headaches and service, as 
well as chronic stomach complaints since service.  This 
raises a reasonable possibility of substantiating the service 
connection claims for a back condition, migraine headaches, 
and digestive problems.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the evidence is both new and material 
and serves to reopen the veteran's claims.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran seeks service connection for PTSD.  He testified 
about an incident in service when he was unable to secure his 
gas mask after a chemical alarm went off, noting that he was 
terrified.  He further testified that during a convoy a tank 
broke down and that, since he was a mechanic, he and another 
person stayed behind to salvage a few parts while the convoy 
went ahead of them.  He said that, while they were trying to 
salvage the parts, they were engaged by the enemy and they 
started returning fire.  He said that he was terrified and 
that an air patrol came along and helped them out and took 
out the enemy Iraqi patrol.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

An August 1991 letter from the Department of the Army shows 
the veteran was deployed to Southwest Asia on two occasions; 
the first dates were from December 13, 1990 to May 11, 1991 
for Operation Desert Shield; the second time was from July 
16, 1991 to August 13, 1991 to assist in the redeployment of 
equipment from Southwest Asia.  Service personnel records 
show the veteran had duty in an imminent danger pay area of 
Southwest Asia from December 14, 1990 to May 11, 1991 and 
July 12, 1991 to August 12, 1991.  The DD-Form 214 also shows 
his military occupational specialty (MOS) was Track Vehicle 
Repairer and that he earned, in pertinent part, the Southwest 
Asia Service Medal with three Bronze Service Stars, the 
Kuwait Liberation Medal, and the Army Commendation Medal.  
The Army Commendation Medal certificate notes that the 
veteran distinguished himself by exemplary conduct, selfless 
service, and superb performance of duty during a period of 
constant threat from enemy air and ground attacks.  The dates 
noted on the certificate are January 16, 1991 to March 10, 
1991. 

The personnel records corroborate the veteran's testimony 
regarding his experiences in service, particularly his 
exposure to areas of Southwest Asia where he was under 
constant threat from enemy attacks.  His MOS in service of 
Track Vehicle Repairer further corroborates his recount of 
having to salvage parts from a truck in service.  This 
evidence provides credible supporting information that the 
claimed in-service stressor occurred.

Thus, the determinative issue is whether the veteran has PTSD 
related to his in-service stressors.

The unfavorable evidence consists of an April 2001 VA 
examination report, which noted the veteran's reports of 
being exposed to shells and rockets and a poor memory of 
dates.  The veteran indicated that his nerves were bad and 
that when he got upset his brain would go faster than his 
mouth.  The examiner diagnosed the veteran with depressive 
disorder and dementia, not otherwise specified, and noted 
that the numerous symptoms the veteran presented did not fit 
into any one category, except perhaps somatization disorder 
or possibly even malingering.  The examiner noted that the 
diagnosis of depressive disorder and dementia was given 
because these encompassed most of the veteran's symptoms.  
The examiner also noted that the veteran suffered from slow 
to dull mentation and that some brain damage was suspected.  
The claims file was not reviewed.

VA medical records dated from June 2001 to August 2002 note 
the veteran's reports of not being able to get his gas mask 
on in service after a chemical alarm went off and his 
continuous nightmares of chemical alarms; but show only 
diagnoses of depression (rather than PTSD), without stating 
whether this was related to service.  A February 2002 VA 
medical record specifically noted that there was no evidence 
to support a PTSD diagnosis.

An October 2004 VA medical record shows the veteran reported 
the gas mask failure incident in service after a chemical 
alarm went off.  When asked about his education, the date, 
the month, and the year, he stated that he did not know.  The 
examiner found that there was a large inconsistency between 
the veteran's inability to recall even the date and his 
ability to describe his job in the service in detail and that 
a firm impression was impossible due to the veteran's vague 
answers to questions.

The veteran also has some inconsistent statements of record:  
On a July 2001 VA medical record, the veteran was asked if he 
had shot anyone while participating Desert Storm and he 
responded that he had fired shots but did not know if he had 
shot anyone.  This is inconsistent with later statements in 
February 2002 and January 2005.  The February 2002 VA medical 
record notes the veteran reported that he did not fire his 
weapon but saw friendly fire casualties.  The January 2005 VA 
medical record notes the veteran reported that while on guard 
duty in Kuwait, he and some other soldiers opened fire on a 
water tanker but later found out it was a friendly vehicle 
and that they had accidentally killed a civilian.  He 
reported firing an M-16 at that time.

The favorable evidence consists of a January 2002 VA medical 
record, on which the veteran reported his daily "flash 
backs" about possible chemical exposures during the war and 
his feeling like he might die at that time.  The impression 
was major depressive disorder, likely related to symptoms of 
PTSD.

A January 2005 VA medical record notes the veteran had 
continued nightmares and poor concentration and reported that 
he sometimes went "back to the war zone."  The impression 
was PTSD.

An August 2006 VA medical record notes the veteran reported a 
total change in personality since his return from two tours 
in Southwest Asia.  He reported that he had nightmares 
regularly and had found himself choking his girlfriend in his 
sleep and that he also had auditory hallucinations of combat 
yelling.  The impression was that the veteran had Gulf War 
combat experiences and that he had not been ready until now 
to deal with the trauma of his duty.  The diagnosis was PTSD 
and major depressive disorder, recurrent.

In September 2006, a VA medical record shows the veteran had 
combat-induced PTSD and significant anxiety related to his 
combat duty.  He still saw and heard shouts from duty years 
and avoided similar events.

A December 2006 VA medical record shows the veteran had a 
history of PTSD after Desert Storm in 1991 but was not 
diagnosed with PTSD until 2006.  A January 2007 VA medical 
record also shows an assessment of chronic PTSD with 
depression.

A May 2007 VA examination report shows the veteran noted the 
incident when he could not get the gas mask on and his 
reports of having psychiatric problems since service.  The 
report also noted that the veteran was in a war zone in the 
Persian Gulf and was in a convoy when he was dropped off with 
another comrade to retrieve parts from a broken down tank.  
Upon that incident, small fire was exchanged.  The veteran 
was very frightened and returned fire.  Air support came in 
and knocked out the opposing jeep.  This was found to be a 
traumatic episode contributing to the veteran's PTSD.  The 
examiner noted the veteran's nightmares and flashbacks to the 
occurrences in Desert Storm and the Persian Gulf.  The 
diagnosis was PTSD, service-connected.

The record shows some inconsistencies as to whether the 
veteran has a present diagnosis of PTSD and also some 
evidence that puts the veteran's credibility into question.  
The April 2001 record, which notes no diagnosis of PTSD shows 
the examiner did not review the claims file in making this 
assessment, and thus could not have reviewed the personnel 
records showing exposure to dangerous situations.  Therefore, 
this opinion is not probative.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 [rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].  

The veteran's vague answers to dates on the October 2004 
medical record could potentially be explained by the VA 
medical assessment in August 2006 that the veteran had not 
been ready until then to deal with the trauma he experienced 
in the Persian Gulf.  Also, regarding the inconsistent 
statements about whether or not he fired his weapon and/or 
shot anyone, he mentioned on the January 2005 record, when he 
reported that he and some others accidentally shot and killed 
a civilian, that he was afraid of getting into trouble.  This 
could explain his not mentioning this in the earlier July 
2001 and February 2002 reports.

The evidence of record is both positive and negative 
regarding stressors and a diagnosis of PTSD.  Given that the 
record shows more than one medical finding of PTSD related to 
combat in service, that the veteran has consistently reported 
the event of being left behind to salvage parts from a truck 
when he experienced hostile fire and was frightened, his MOS 
being Track Vehicle Repairer, and personnel records showing 
the veteran was under constant threat from enemy air and 
ground attacks for a number of months in Southwest Asia 
during the Persian Gulf War, the evidence is in equipoise 
regarding whether or not the veteran has a current diagnosis 
of PTSD related to his service.  When the evidence is in 
equipoise, the law requires that the veteran be given the 
benefit of the doubt and, accordingly, service connection for 
PTSD is warranted.  38 C.F.R. § 3.102.

Back condition

The record shows a present back disability.  A January 2007 
VA x-ray examination report of the lumbosacral spine shows 
slight levescoliosis, mild spondylosis throughout, and mild 
disk space narrowing at L5-S1.  Vertebral body heights were 
maintained; the impression was right sacroiliac joint 
narrowing and sclerosis, and mild disk space narrowing at L5-
S1.  The overall diagnoses included intervertebral disk 
syndrome of the lumbar spine, degenerative disk disease of 
the lumbar spine, L5-S1, right sacroiliac joint narrowing and 
sclerosis, lumbar spine, and chronic thoracolumbar sacroiliac 
ligamentous sprain/strain.

Service medical records show the veteran was seen for 
emergency care and treatment in November 1986 for complaints 
of low back pain for three days after lifting heavy 
equipment.  On objective evaluation, the back was 
symmetrical, heel and toe walking was within normal limits, 
straight leg raising was negative to 90 degrees sitting, and 
deep tendon reflexes were 2+.  

The veteran complained of recurrent back pain again in August 
1990 and on his discharge examination in August 1992.  It was 
noted at discharge that he had a history of low back pain for 
three years without radiation.  

An April 1994 military medical record, one year after 
discharge from active duty, notes that the veteran's spinal 
cord was crooked and painful after standing or sitting any 
length of time and that his back "cracked" when in Germany.

As the record shows evidence of a present low back disability 
and complaints of low back pain in service, the determinative 
issue is whether there is any relationship between these.

Post-service VA medical records dated from 2001 to 2007 show 
recurrent complaints of chronic low back pain.  A January 
2008 VA medical opinion notes that the veteran was evaluated 
for low back pain due to lifting in service and that the 
current low back pain was at least as likely as not related 
to the injury in military service.  This is the only medical 
opinion of record addressing the etiology of the veteran's 
lumbar spine disability.

The medical evidence in this case is favorable to the 
veteran's claim.  Specifically, the evidence shows the 
presence of a current lumbar spine disability, in-service 
complaints of low back pain, chronic complaints of back pain 
since service, and a medical opinion relating the present low 
back disability to service.  Any remaining doubt is resolved 
in the veteran's favor.  38 C.F.R. § 3.102.  Therefore, 
service connection for a lumbar spine disability is 
warranted.  

Finger injury (right 4th digit laceration)

The record shows some present impairment in the right fourth 
finger.  A May 2007 VA examination report shows the veteran 
could not bend the tip of the fourth digit and had swelling, 
effusion, tenderness, muscle spasm, and joint laxity on the 
distal digit, metaphysis of the phalanx of the ring finger on 
the right hand.  A January 2008 VA medical opinion further 
noted that the veteran had loss of flexion of the distal 
interphalangeal joint.

The service medical records show that in March 1987, the 
veteran was status post fall with injury to right proximal 
interphalangeal joint 4th digit.  No fracture was seen on x-
ray examination.  

In April 1987, the veteran was seen for emergency care and 
treated because his baby finger was lacerated by a wall 
locker door.  The veteran stated that his finger got caught 
between the wall lockers.  The objective findings showed a 
cut on palmar side of index finger and incomplete flexion and 
extension.  On follow up examination later that month, it was 
noted that the locker fell on the right 4th finger causing 
laceration and swelling.  The veteran had complaints of 
increased pain.  The x-ray report showed an old non-displaced 
healed fracture involving the distal metaphysis of the 
proximal phalanx of the ring finger of the right hand.  The 
finger had full range of motion.  

As the record shows present limitation of flexion in the 
right ring finger and an in-service injury, the determinative 
issue is whether there is any relationship between these.  

The May 2007 VA examiner noted the in-service injury and that 
the veteran had an old fracture to the right ring finger and 
probably at the same time had an injury to the flexor tendon 
of the ring finger, on which he has intermittent difficulty 
bending the tip.  

A January 2008 VA medical opinion concludes that the 
veteran's existing loss of flexion in the distal 
interphalangeal joint of the right 4th finger was probably 
related to the veteran's in-service laceration to that joint.  
There are no other medical opinions of record addressing the 
etiology of the veteran's current right finger condition.

The record shows present limitation of flexion in the right 
fourth finger, in-service injury to the right fourth finger, 
and a medical statement that these are probably related.  All 
doubt is resolved in the veteran's favor, and service 
connection for residuals of finger injury (right 4th digit 
laceration) is warranted.  38 C.F.R. § 3.102.




Migraine headaches

The record shows a present disability of migraine headaches.  
An August 1997 private medical record notes complaints of 
bilateral occipital headaches.  An April 2001 VA examination 
report shows a diagnosis of common migraine headache, 
moderately severe.  July 2001 and November 2001 VA medical 
records note findings of chronic migraines.  On the July 2001 
record the veteran described the headaches as throbbing and 
uncontrolled frontal headaches that came abruptly with nausea 
and vomiting almost daily.  He indicated that he usually had 
a headache on awakening from sleep.  A November 2001 computed 
tomography (CT) scan of the head showed no intracranial 
abnormalities demonstrated.  In August 2006, a VA medical 
record shows a diagnosis of migraine headaches.  An October 
2006 VA medical record notes an impression of migraine-type 
headaches, transformed and worsened since last visit in 2002.  
A CT scan of the head again was negative.  VA medical records 
dated in January 2007 and May 2007 also show diagnoses of 
migraine headaches.

The service medical records show the veteran was seen for a 
head injury in April 1988.  He complained of a laceration to 
the back of his head after hitting his head on pipes.  He had 
some blurred vision but no loss of consciousness.  On follow-
up examination two days later he complained of serious 
headaches, that noise bothered him, and that his head hurt 
over the irritated area.  He also noted that he felt dizzy 
when he got up from a chair the previous night.  The 
assessment was status post mild head trauma.  

The veteran complained of headaches again in August 1990, 
September 1990, and November 1992, but these complaints were 
associated with upper respiratory infections and sinus 
symptoms. 

As the record shows current diagnoses of migraine headaches 
and in-service complaints of headaches after a head injury, 
the determinative issue is whether these are related.

A July 2001 VA medical record notes that the veteran reported 
the onset of his headaches was during his tour in the Persian 
Gulf.  An August 2006 VA medical record notes that the 
veteran described migraine headaches that started 20 years 
ago and came intermittently.  An October 2006 VA medical 
record also notes the veteran believed he started having 
headaches after Desert Storm.  His first headache was a 
throbbing sensation and had progressed over the years to a 
daily-type headache.

A May 2007 VA examination report notes that the service 
medical records showed the veteran hit his head on pipes 
sustaining a laceration.  The veteran admitted to blurred 
vision following this with no loss of consciousness.  He also 
stated that he had been having migraine headaches ever since.  
Throughout his service medical record and history, his 
headaches had been treated with Motrin 800 mg twice daily.  
The diagnosis was migraine headaches, service-connected.

A January 2008 VA medical opinion notes that during active 
duty in 1988, the veteran was evaluated for mild head trauma 
and residual headaches.  The physician found that the 
veteran's headaches may, at least as likely as not, be 
related to the head injury suffered during military service.

The medical evidence in this case is at least equally-
balanced in terms of whether the veteran's present migraine 
headaches are related to his service.  Specifically, the 
record shows a current diagnosis of migraine headaches, in-
service injury to the head with residual headaches, 
complaints of headaches since service, and two medical 
findings, which more or less relate the veteran's present 
headaches to his service.  All doubt is resolved in the 
veteran's favor, and service connection for migraine 
headaches is warranted.  38 C.F.R. § 3.102.

Dyspepsia

The record shows the veteran has been having post-service 
abdominal complaints since 1996.  A November 1996 private 
medical record notes the veteran had been having right upper 
quadrant pain radiating to the back for about two and a half 
weeks.  Associated with this he had nausea and food 
intolerance.  He had noticed no change in the color of his 
stool or urine and as far as he could determine had not been 
jaundiced.  He was admitted into the hospital with this 
abdominal pain and an ultrasound of the gallbladder revealed 
numerous stones and a contracted gall bladder.  The 
impression was acute cholecystitis with cholelithiasis.  An 
open cholecystectomy was performed later that month.

An April 2001 VA examination report shows complaints of 
constant lower abdominal pain, which was described as an 
aching-type pain.  The veteran reportedly had gall bladder 
surgery three years prior but had continued pain.  He also 
stated that within 30 to 60 minutes after eating he would 
have a loose bowel movement.  The diagnosis was gastritis, 
duodenitis, and diarrhea, etiology unknown.  A separate April 
2001 VA medical record shows chronic dyspepsia and evidence 
of gastritis and duodenitis.  The veteran reported that he 
had nausea in the early morning and vomited from time to time 
and that these symptoms had been present for 10 years.

A December 2001 VA medical record notes the upper 
gastrointestinal (GI) series showed there was very fast 
gastric emptying; therefore, the stomach was never optimally 
distended and it was possible for small lesions to go 
undetected.  Prominent mucosal folds were noted throughout 
the stomach; this was found to be non-specific but possibly 
seen with gastritis.  A few punctuate collections of barium 
were present in the stomach and were very suspicious for 
small erosions.  There were no other abnormalities of the 
stomach demonstrated.  Thickened mucosal folds in the post 
bulbar region of the duodenum were consistent with the 
presence of duodenitis; there were no other abnormalities of 
the duodenum seen.  The assessment was duodenitis.

In November 2004, an upper GI serious notes a history of 
dyspepsia, gastritis, and nausea.  There were no 
abnormalities seen.  A November 2005 VA medical record notes 
complaints of nausea every morning and that he had clips from 
gall bladder surgery.  A May 2007 VA examination report 
confirms a diagnosis of dyspepsia and duodenitis.

The service medical records show complaints of stomach aches 
in August 1990 with diarrhea, vomiting, and abdominal 
cramping.  On objective evaluation, the abdomen was soft and 
not distended.  There was mild tenderness over the left lower 
quadrant and increased bowel sounds.  The assessment was 
acute gastroenteritis.  At discharge from service in August 
1992, the veteran reported gall bladder trouble or gall 
stones.  He indicated that he did not know whether he had 
stomach, liver, or intestinal trouble.

As the record shows a present diagnosis of dyspepsia and in-
service stomach complaints, the determinative issue is 
whether these are related.

A May 2007 VA examiner reviewed the veteran's claims file and 
noted his chronic complaints of stomach pains.  On diagnosis, 
the examiner noted dyspepsia, service-connected.  

There are no other medical opinions of record. 

The record shows evidence of a present diagnosis of dyspepsia 
since 2001, in-service complaints of stomach problems, 
complaints of chronic stomach problems since service, and a 
medical finding that the present diagnosis of dyspepsia is 
service-connected.  Although the veteran was seen in 1996 for 
other medical problems such as gall bladder surgery that 
could potentially be the cause for the stomach pains at that 
time, the later findings of dyspepsia were noted by the May 
2007 examiner to be service-connected.  Accordingly, service 
connection for dyspepsia is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for residuals of finger 
injury (right 4th digit laceration) is granted, subject to 
the rules and payment of monetary benefits.

New and material evidence has been submitted to reopen a 
service connection claim for migraine headaches, and the 
claim is reopened.

Entitlement to service connection for migraine headaches is 
granted, subject to the rules and payment of monetary 
benefits.

New and material evidence has been submitted to reopen a 
service connection claim for a back condition, and the claim 
is reopened.

Entitlement to service connection for a back condition is 
granted, subject to the rules and payment of monetary 
benefits.

New and material evidence has been submitted to reopen a 
service connection claim for dyspepsia, and the claim is 
reopened.

Entitlement to service connection for dyspepsia is granted, 
subject to the rules and payment of monetary benefits.


REMAND

Additional development is necessary before the service 
connection claims for chronic neck pain and restrictive lung 
disorder can be resolved.

The service medical records show the veteran had a laceration 
to the back of the head in April 1988 after hitting his head 
on pipes.  He had no loss of consciousness but some blurred 
vision.  Four years after discharge from service in August 
1997, a private medical record notes the veteran developed 
some neck pain when he was working doing something that 
involved a tire on a trailer.  The pain went up into the head 
and down to the spinal cord.  On examination, the veteran had 
cervical paraspinous muscle spasm.  A November 2001 VA x-ray 
examination report shows at C2-C3 and C3-C4 there was a very 
slight dimunition of disk space height; there were no other 
abnormalities demonstrated.  A March 2002 VA medical record 
shows degenerative disc disease of the cervical spine.  

As the record shows an in-service injury to the head that 
could have affected the neck, chronic complaints of neck pain 
since four years after service, and a present diagnosis of 
degenerative disc disease in the cervical spine, a medical 
opinion is necessary to determine whether these are related.

Regarding the restrictive lung disease complaints, the 
veteran has asserted exposure to chemicals in service as 
responsible for his present complaints.  A private post-
service medical record dated in November 1998 notes the 
veteran had some persistent effusion in the left lower lobe 
of the lung that had worsened.  He had previously been 
treated for pneumonia.  Post-service VA medical records show 
complaints of shortness of breath in April 2001.  A March 
2002 VA medical record shows the veteran had restrictive 
pulmonary function tests and chronic dyspnea on exertion, 
which started after Desert Storm.  An August 2002 VA 
pulmonary function test notes a mild restrictive defect.  A 
December 2004 VA pulmonary function test also notes a mild 
and stable restriction.  
 
The service medical records show an assessment of upper 
respiratory infection in April 1990.  The veteran also had 
service in Southwest Asia during the Persian Gulf War from 
December 13, 1990 to May 11, 1991, and July 16, 1991 to 
August 13, 1991.  As the record shows evidence of a chronic 
lung condition since 1998, findings of an upper respiratory 
infection in service, as well as service in Southwest Asia 
during the Persian Gulf War, a medical opinion should be 
provided to determine whether there is any relationship 
between these facts.  Specifically, the examiner should 
determine whether there is any direct relationship between 
any present complaints and service; or any evidence that the 
veteran's lung disorder might be an undiagnosed illness.  
Additional factors to consider include the veteran's past 
smoking history.  A November 1996 private medical record 
notes the veteran smoked a pack per day for 12 years.  A 
March 2005 VA pulmonary clinic note also notes a remote 
history of tobacco abuse before he quit in 1999.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of his present degenerative disc 
disease in the cervical spine.  The 
examiner should state whether it is at 
least as likely as not that the 
degenerative disc disease in the cervical 
spine is related to service.  The examiner 
should specifically note the in-service 
head injury in April 1988.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
pulmonary examination to determine the 
etiology of his present restrictive lung 
disease complaints.  Specifically the 
examiner should state whether the 
veteran's present restrictive lung 
complaints can be attributed to a known 
diagnosis; and if so, whether it is at 
least as likely as not that this diagnosis 
is related to his service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken, to include a summary of the 
evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


